Citation Nr: 0831655	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a cardiovascular 
disability. 

3.  Entitlement to service connection for residuals of an 
injury to the left index finger.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1972 to June 1977 and 
from June 1986 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a 
cardiovascular disability and for residuals of an injury to 
the left index finger are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not bilateral hearing loss related to 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In October 2006 correspondence pertaining to the hearing loss 
claim, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In the same letter, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The veteran essentially contends that he currently has 
bilateral hearing loss related to constant noise exposure in 
service.  He asserts that he was exposed to noise while 
carrying out his duties as a quartermaster heavy equipment 
repairman. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

The problem in this case is that there is no evidence that 
the veteran currently has hearing loss.  In fact, there are 
absolutely no post-service treatment records showing hearing 
loss.  The most recent evidence demonstrating the 
contemporaneous nature of the veteran's hearing is on his 
February 1992 examination report at service discharge, which 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
5
LEFT
5
5
0
15
20

There was no hearing loss for VA purposes at service 
discharge in 1992 and there is no evidence showing any 
current hearing loss.  However, Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for bilateral hearing loss is 
not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss related to service) because he 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The claims folder includes two Form DD 214's which 
respectively reflect that the veteran had active service from 
May 1974 to June 1977 and from June 1986 to June 1992.  In an 
October 2006 record, the National Personnel Records Center 
(NPRC) indicated that the veteran had service from April 1972 
to June 1977.  The veteran's Form DD 214 for the period from 
June 1986 to June 1992 shows that he had 10 years, 2 months, 
and 9 days of total prior active service.  According to 
NPRC's record showing that the veteran served from April 1972 
to June 1977, the veteran served just over 3 years of active 
service.  On remand, all of the veteran's active duty must be 
accounted for.  It is significant in this case as the veteran 
was seen on multiple occasions in April and May 1982 for 
complaints related to his left index finger laceration.  
Thus, the nature of the veteran's service during this time 
would affect the outcome of the claim for service connection 
for residuals of an injury to the left index finger.  If it 
found that the veteran was on active duty/active duty for 
training in April/May 1982, he should be afforded an 
examination to determine the current nature of his left index 
finger and whether he has any residuals related to service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Current medical records show that the veteran receives 
treatment for a cardiovascular disability.  Service treatment 
records show that he was seen on multiple occasions in the 
cardiology clinic in March and April 1991 for a syncopal 
episode.  Impressions included syncope, secondary to 
tachyarrhymia, probable paroxysmal supraventricular 
tachycardia, doubt ventricular tachycardia; and underlying 
structural cardiac disease (not apparent on examination) and 
coronary artery disease were ruled out.  A Holter monitor 
examination noted a single premature atrial contraction was 
seen.  On remand, VA should afford the veteran an examination 
to determine the nature and etiology of his current 
cardiovascular disability, to include whether it is related 
to the in-service notations cited herein. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the service department 
verify all of the veteran's duty, 
specifically to include determining the 
nature of his service in April/May 
1982. 

2.	If and only if it is determined that 
the veteran was on active duty/active 
duty for training in April/May 1982, 
schedule him for an examination to 
determine the current nature and 
etiology of any residuals of an injury 
to the left index finger.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

For any residuals of a disability found 
of the left index finger, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to service.  
The examiner should address the 
applicable service treatment records, 
to include those cited herein and 
provide the rationale for all opinions 
expressed.

3.	In any event, schedule the veteran for 
an examination to determine the current 
nature and etiology of his 
cardiovascular disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
veteran's current cardiovascular 
disability is related to service.  The 
examiner should address the applicable 
service treatment records, to include 
those cited herein and provide the 
rationale for all opinions expressed.

4.	Then, readjudicate the claims remaining 
on appeal.  If further action remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


